Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-8, 11-13, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Flynn et al. (US Pat 5,906,634).
Regarding claims 1-2, Flynn et al. discloses a header-less implantable medical device, comprising: an electronics module including circuitry (“electronic circuit”); a battery (“power supply”); a receptacle assembly 16 having an interior chamber and a receptacle inlet 24 configured to receive a lead connector assembly 14 (fig. 5); a device housing having a case body that includes side walls and a peripheral edge that define a single common chamber, the electronics module, battery and receptacle assembly provided within the single common chamber (col. 2, lines 56-64); and a connector opening 
Regarding claim 3, Flynn et al. discloses the electronics module further comprises a flexible circuit having conductors 22 with first and second ends, the first end connected to the circuitry 34 and the second end connected to the receptacle assembly in a feedthrough-less configuration (fig. 3).
Regarding claim 4, Flynn et al. discloses the case body has generally planar opposed side walls and a peripheral edge that has an envelope that is generally oval shaped, the peripheral edge has a notch formed therein to provide a flat surface at the connector opening (fig. 1).
Regarding claims 7, 16, Flynn et al. discloses the interior chamber includes sealing flanges formed of a non-conductive material, the sealing flanges configured to flex and frictionally receive the lead connector assembly to prevent bodily fluid form migrating along the lead connector assembly into the interior chamber (col. 5, line 52 to col. 6, line 18).
Regarding claim 8, 17, Flynn et al. discloses the receptacle assembly includes a contact element sandwiched between first and second non-conductive support elements that wrap about the interior chamber, the contact element bonded to the first and second non-conductive elements to form a hermetic seal thereby, the hermetic seal separating the interior chamber from the single common chamber within the case body (col. 5, line 52 to col. 6, line 18).
Regarding claims 11-13, Flynn et al. discloses a lead having a proximal end that includes the lead connector assembly and a distal end with one or more electrodes, the lead configured to at least one of sense activity or deliver a stimulus to tissue surrounding the one or more electrodes (col. 2, lines 43-54).

Claim(s) s 1-2, 4, 7, 11-13 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Troosters et al. (US PG Pub 2012/0283806).
Regarding claims 1-2, 4, 7, 11-13 Troosters et al. discloses a header-less implantable medical device, comprising: an electronics module including circuitry; a battery; a receptacle assembly 130 having an interior chamber and a receptacle inlet configured to receive a lead connector assembly 100 (fig. 2c); a device housing having a case body that includes side walls and a peripheral edge that define a single common chamber, the electronics module, battery and receptacle assembly provided within the single common chamber ([0049], fig. 2c); and a connector opening provided in the case body and joined to the receptacle inlet to form a passage through the case body into the interior chamber of the receptacle assembly ([0049]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 5-6, 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. (US Pat 5,906,634) in view of Larson et al. (US Pat 6,498,951).
Regarding claims 5, 18-22, Flynn et al. does not expressly disclose the case body includes first and second shells that are hermetically sealed with one another to form the single common chamber.  Larson et al. teaches it is well known in the art to create an IMD case body using a first and second shell (fig. 2) hermetically sealed with one another (col. 2, lines 37-50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flynn et al. to manufacture the case body in the manner as taught by Larson et al. with a first and second shell hermetically sealed with one another as it is a known method of creating a hermetically sealed implantable medical device, and the results of such a device would have been reasonably predictable.
Regarding claim 6, Flynn et al. in view of Larson et al. disclose the first and second shells include upper and lower sections, the upper second enclosing a receptacle assembly, the lower section enclosing the electronics module and battery, the upper and lower sections of each of the first and second shells formed from monolithic homogenous material (fig. 2, 22).

Claims 8-9, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troosters et al. (US PG Pub 2012/0283806) in view of Schramm et al. (US PG Pub 2012/0185019).
Regarding claims 8-9, 16-17,  Troosters et al. does not expressly disclose a contact element sandwiched between first and second non-conductive support elements that wrap about the interior chamber, the contact element bonded to the first and second non-conductive elements to form a hermetic seal thereby, the hermetic seal separating the interior chamber from the single common chamber within the case body; a contact spring and a contact ring arranged concentric with one .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troosters et al. (US PG Pub 2012/0283806) in view of Grohmann (US PG Pub 2012/0253440).
Regarding claim 10, Troosters et al. does not expressly disclose a lead engagement sensing circuit configured to detect when the lead connector assembly is engaged with the receptacle assembly.  Grohmann teaches it is well known in the art to provide a sensor circuit for determining when a lead connector assembly is engaged with a receptacle assembly of an implantable medical device ([0032]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Troosters et al. to include such a sensing circuit as taught by Grohmann in order to better determine when a lead connector assembly has been properly inserted into the receptacle assembly of a device.

Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troosters et al. (US PG Pub 2012/0283806) in view of Ries et al. (US PG Pub 2010/0249869).
Regarding claims 14-15, Troosters does not expressly disclose the receptacle assembly includes a lead engagement assembly, the lead engagement assembly including a set screw advanceable within a threaded bore configured to retain a proximal end of the lead connector assembly; wherein one or more of the case body or the lead engagement assembly includes an integrated septum, the septum configured to allow access to a head of the set screw while inhibiting ingress of fluids into the lead engagement assembly.  Ries et al. teaches these limitations are well known in the art, a set screw 200 advanceable within a threaded bore configured to retain a proximal end of a lead connector assembly; and a septum 230 configured to allow access to a head 300 of the set screw but inhibiting ingress of fluids into the lead engagement assembly (fig. 2b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Troosters et al. to include such a lead engagement assembly as taught by Ries et al. to better ensure the lead does not inadvertently pull out of the receptacle assembly while still preventing fluids from entering the assembly.

Claim 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troosters et al. (US PG Pub 2012/0283806) in view of Larson et al. (US Pat 6,498,951).
Regarding claims 18-21, Troosters et al. discloses a header-less implantable medical device, comprising: an electronics module including circuitry, a battery and a receptacle assembly 180 having an interior chamber and a receptacle inlet configured to receive a lead connector assembly 100, the mounting including locating the receptacle inlet at the connector opening, the case body including side walls and a peripheral edge that define a single common chamber, the electronics module, battery and receptacle assembly provided within the single common chamber (fig. 2c; [0049]).  Troosters et al. does not expressly disclose providing first and second shells of a case body of a device housing ,the case body .

Claim 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troosters et al. (US PG Pub 2012/0283806) in view of Larson et al. (US Pat 6,498,951) as applied to claims 18-21 above, and further in view of Schramm et al. (US PG Pub 2012/0185019).
Regarding claims 22-23, Troosters et al. does not expressly disclose sandwiching a contact element between first and second non-conductive support elements and bonding the contact element to the first and second non-conductive support elements to form a hermetic seal therebetween, each of the contact element and the first and second non-conductive support elements wrapping about the interior chamber, and the hermetic seal separating the interior chamber from the single common chamber within the case body; a contact spring and a contact ring arranged concentric with one another, the contact spring extending about and protruding into the interior chamber, the contact ring extending circumferentially about the contact spring and electrically connected to the electronics module.  Schramm et al. provides more detail regarding a typical receptacle assembly in an implantable medical device for receiving a lead, teaching of a contact element comprising a contact spring 24 and a contact ring 12 arranged concentric with one another (fig. 3), the contact spring extending about and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/ERICA S LEE/Primary Examiner, Art Unit 3792